Citation Nr: 1028968	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral degenerative 
joint disease, bilateral hips.

2.  Entitlement to service connection for excessive menstrual 
bleeding, claimed as due to an undiagnosed illness, and to 
include as a residual of a right salpingectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.  Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In April 2010, the Veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of that 
hearing has been incorporated into the claims file.

During the course of this appeal regarding the issue of 
entitlement to service connection for excessive menstrual 
bleeding, claimed as due to an undiagnosed illness, the RO, in 
March 2008, denied service connection for residuals of right 
salpingectomy (surgical removal of the uterine tube; Dorlands 
Illustrated Medical Dictionary, 1690 ( 31th ed. 2007)).  In view 
of the Veteran's assertions that her excessive menstrual bleeding 
is a residual of a right slapingectomy performed in service, the 
Board has expanded the issue as noted on the title page of this 
decision.  This is pursuant to Clemons v. Shinseki, 23 Vet. App. 
1 (2009), which held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.


FINDINGS OF FACT

1.  Bilateral degenerative joint disease of the hips is not 
attributable to service.

2.  The Veteran does not presently have excessive menstrual 
bleeding.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral degenerative joint 
disease of the hips that was incurred in or aggravated by 
service, nor may this disability be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran does not have excessive menstrual bleeding that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits. In this case, the RO 
furnished VCAA notice to the appellant with respect to the issues 
on appeal in August 2005.  As this letter was prior to the April 
2006 rating decision on appeal, the express requirements set out 
by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this case.  
In letters dated in August 2005 and August 2007, the RO informed 
the appellant of the evidence needed to substantiate her claims 
and which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet App 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In regard to this appeal, the Board finds that the 
appellant is not prejudiced by a decision at this time since the 
claims are being denied.  Therefore, any notice defect, to 
include the degree of disability or an effective date, is 
harmless error since no disability rating or effective date will 
be assigned.  Moreover, the appellant was notified of the 
disability rating and effective date elements in the August 2007 
letter.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to these claims including 
requesting information from the appellant regarding pertinent 
medical treatment she may have received and requesting records 
from the identified providers.  With respect to the claim of 
entitlement to service connection for excessive menstrual 
bleeding, the record does not contain the actual operative record 
from an endometrial ablation that was performed in September 
2003, although there are outpatient records just prior to and 
subsequent to the procedure on file.  In addition, the Veteran 
reported that her primary care physician and gynecologist would 
not render opinions as to a possible link between the Veteran's 
excessive menstrual bleeding and service without a request from 
VA.  However, in light of the Board's finding below that the 
Veteran does not presently have the disability she claims, i.e., 
excessive menstrual bleeding, this missing identified evidence is 
not pertinent to her appeal.  Therefore, there is no risk of 
prejudice to the Veteran by going ahead with a decision at this 
time.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Also missing from the record are the actual surgical records 
related to total right and left hip replacements that the Veteran 
underwent in 2006 and 2007, respectively.  However, as is 
discussed below, the essence of this claim turns on the question 
of a nexus between the Veteran's bilateral hip arthritis and 
resulting bilateral hip replacements, and service.  Therefore, as 
the record presently contains adequate information in this 
respect to deciding this claim, to include evidence from the 
orthopedic surgeon, Dr. Bal, who performed the hip replacement 
surgeries, the Board finds that there is no prejudice to the 
Veteran in deciding this appeal at this time without first 
remanding the case for the surgical hip replacement records.  See 
Barnard, supra.

Moreover, the appellant was afforded VA examinations during the 
pendency of this appeal and was also provided with the 
opportunity to attend a Board hearing, which she attended in 
April 2010.  With respect to VA examinations, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations reports in this case are adequate, as they 
are predicated on a review of the Veteran's claim file including 
her service treatment records and all pertinent evidence of 
record as well as an adequate physical examination, and includes 
a medical nexus opinion.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims on 
appeal and that adjudication of these claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits 
with respect to this issue.

II.  Pertinent Law and Regulations

Service connection may be granted for a disability resulting from 
an injury or disease incurred or aggravated in service.  38 
U.S.C.A. §§  1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2006.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).  Effective 
March 1, 2002, section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumption period 
to September 30, 2011.

III.  Bilateral Hip Disability

Facts

The Veteran's service treatment records are devoid of complaints 
or treatment for hip problems and show that she had a normal 
clinical evaluation of her lower extremities at her separation 
examination in September 1991.

Post active duty service military medical records include a 
February 1992 Report of Medical History wherein the Veteran 
denied a history of arthritis or of painful or swollen joints.  
These records also include a December 1993 obstetric record 
noting that the Veteran had a minimal problem of pubic and 
bilateral hip pain that was worse with sitting.  

A February 1995 record shows that the Veteran presented with 
right hip pain that was intermittent and ongoing for several 
months.  The Veteran denied trauma or any changes or increase in 
activity.  The Veteran was assessed as having right gluteal/hip 
pain for several months of unclear etiology.  X-rays were 
ordered.

On file is a June 2003 medical record showing that the Veteran 
was being seen for left hip pain of two month's duration without 
trauma.  X-rays revealed advanced osteoarthritis bilaterally with 
osteophyte formation.  It is noted that the Veteran's sister 
underwent a hip replacement at age 38.  The Veteran was assessed 
as having advanced osteoarthritis.  A bone densitometry test 
performed in August 2003 was normal.  She was seen again for this 
condition in September 2003 and November 2003 and was assessed as 
having severe arthritis, bilateral hips, and osteoarthritis, 
bilateral hips, respectively.

Nursing comments noted on an August 2004 medical record show that 
the Veteran had a history of osteoarthritis for the past one and 
a half years.  This record and other records in August 2004 note 
that the Veteran had been involved in a motor vehicle accident 
with rear end impact on the right side.  She complained of right 
hip, knee and ankle pain and that her leg occasionally went out 
on her and requested hip x-rays.

An August 2004 record shows that right hip x-rays were being 
ordered for the Veteran.  The stated reason for the x-rays was 
that the Veteran had been in involved in a motor vehicle accident 
one week earlier and had "osteoarthris" and pain in the hip and 
her leg seemed to give out.  The impression given on the x-ray 
report is right worse than left degenerative changes of the hips.  

On file is an April 2005 medical record noting that the Veteran 
had had joint pain in both hips for the last two to three years 
and that it was progressively getting worse.  X-rays performed at 
that time revealed osteoarthrosis hip, bilaterally, right greater 
than left, end stage on right.  The Veteran was given a 
provisional diagnosis of arthritis- premature of hips.

A private orthopedic clinic note from Sonny B. Ball, M.D., and 
Jefferson Davis, M.D., in July 2005 notes that the Veteran had 
debilitating bilateral hip disease the etiology of which was 
unknown.  They note that she had had this for "many, many 
years" and a recent auto accident had made things worse in the 
hip.  They relayed the Veteran's desire to undergo a total hip 
replacement.  

In August 2005, the Veteran filed a claim of entitlement to 
service connection for degenerative joint disease of the right 
and left hips.  She reported that the disability began in 
February 1991 and that she had been treated for this disability 
from "February 1991 to August 2005".

In a subsequent private orthopedic clinic note from Drs. Ball and 
Davis in November 2005, these physicians report that the Veteran 
had classic osteoarthritis, just at the hips, and that the origin 
of the disease was "totally unclear".  They go on to discuss 
the option of performing a total hip replacement.  

In March 2006, the Veteran underwent a VA orthopedic examination.  
She was noted to have undergone a right total hip replacement.  
In this regard, the Veteran reported that her right hip felt 
"100%" better than prior to the surgery.  She said the left hip 
simply felt weak.  X-rays were taken of the hips.  The examiner 
pointed out that an April 2005 record notes that the Veteran had 
hip pain for the past two to three years, and that she had been 
out of service since 1991.  She diagnosed the Veteran as having 
degenerative joint disease of the right hip, status post total 
joint replacement, and degenerative joint disease of the left hip 
with report of pain without weakness, but subjective complaint of 
fatigability.  The examiner opined that the Veteran's current 
osteoarthritis which was advanced for her age and replacement of 
her total joint on the right hip were not related to any service-
connected treatments, therefore as documentation of treatment of 
either hip joint was not made during active duty time, this was 
not related to her service.  

An April 2007 record from Dr. Ball shows that the Veteran was 
status post hip replacements, left and right.  This record 
contains a history of "[d]egeneration of hips related to service 
per patient history."

A VA gynecological examination report in November 2007 states 
that the Veteran underwent a right total hip replacement in 2006 
and a left total hip replacement in 2007.

On her substantive appeal in September 2007, the Veteran asserted 
that she did not receive an exit physical and that a physical 
would have revealed the degeneration of her hips.  She said that 
while on active duty in Japan, she had been placed on remedial 
physical training due to the severe hip pain that she was 
experiencing which hindered her ability to run within a training 
formation.  She attached a statement from a relative, G.M., who 
said he had known the Veteran since 1988 and had been assigned to 
the same unit as her from 1988 to 1989.  He said that during that 
time, in October 1988, the Veteran complained of knee and hip 
pain and had been assigned to the Remedial Physical Training 
Program because she was unable to keep up with regular physical 
training.  

In September 2009, the RO received a statement from the Veteran 
stating that Dr. Bal had performed both hip surgeries and that 
his statement, "[d]egeneration of hips related to service per 
patient history" supports her claim for service connection.  She 
that there was nothing other than her participation in the Marine 
Corp that could have triggered the breakdown of her hips at age 
34.  She explained that while stationed in Okinawa, Japan, she 
began having trouble running and began having hip pain and was 
put on remedial physical fitness.  She said that while deployed 
for Operation Desert Storm/Shield, she did seek medical 
attention, but that "the paperwork never caught up to my medical 
record".  She further stated that she had been discharged from 
the Marine Corps without a final examination.

The Veteran testified at a Board hearing in April 2010 that her 
hips started to hurt after basic training and that she had been 
discouraged from going on sick call during active duty.  She said 
that throughout the years she sought treatment for her hips and 
that the first time was in December 1993.  She that around 2000 
or 2001 she began going to a doctor on a constant basis.  



Analysis

As set forth above, the record contains statements from the 
Veteran and a family member who had been assigned to her unit 
during her period of active duty service, asserting that she 
experienced knee and hip pain during active duty physical 
training and had been assigned to the Remedial Physical Training 
Program because she was unable to keep up with regular physical 
training.  While the Veteran is certainly competent to provide 
lay evidence of in-service hip pain, see Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (addressing lay evidence as potentially 
competent to support presence of condition even where not 
corroborated by contemporaneous medical evidence), there still 
must be competent evidence that her diagnosed degenerative joint 
disease of the hips, bilaterally, resulted from an injury or 
disease incurred or aggravated in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

The Veteran's service treatment records are devoid of complaints 
or findings related to hip problems, to include her September 
1991 separation examination report.  Thus, service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.  While the Board has considered the Veteran's 
written assertions and hearing testimony to the effect that she 
was never given a separation physical and that had she been given 
one, it would have showed her hip arthritis, the evidence 
contradicts this assertion.  In this regard, the Veteran's 
service treatment records include her September 1991 separation 
examination report.  This report neither shows hip arthritis nor 
reports hip complaints, and it shows that the Veteran had a 
normal clinical evaluation of her lower extremities at that time.

The earliest documented evidence that the Veteran reported, 
complained of, or was treated for hip pain was approximately two 
years after service, in December 1993.  At this time the Veteran 
reported bilateral pubic and hip pain during a routine obstetric 
check up.  There are no similar complaints noted in her obstetric 
records for the remainder of her pregnancy.  Rather, she 
specifically denied in these records having any problems or 
complaints.  Over a year later, in February 1995, the Veteran was 
seen for right hip pain that she said was intermittent and 
ongoing for several months.  She was assessed as having 
gluteal/hip pain for several months of unclear etiology.  There 
are no subsequent records showing complaints or treatment for hip 
problems until 2003, approximately eight years later.  The 
Veteran reported at that time having left hip pain for 
approximately two months.  It was at this time that x-rays 
revealed advanced osteoarthritis bilaterally with osteophyte 
formation.  Nursing comments noted on an August 2004 medical 
record show that the Veteran had a history of osteoarthritis for 
the past one and a half years.  There is also an April 2005 
record noting that the Veteran had had joint pain in both hips 
for the last two to three years and that it was progressively 
getting worse.

In light of the Veteran's service treatment records that do not 
document any hip problems in service and in fact show a normal 
clinical evaluation of her lower extremities at separation in 
September 1991, the seemingly acute complaints of hip pain on one 
occasion in December 1993 while pregnant and again on one 
occasion in 1995, and then not again until 2003 at which time the 
Veteran reported hip pain of a duration of two to several months, 
the Board finds that service connection under 38 C.F.R. 
§ 3.303(b) based on chronicity or continuity of symptomatology is 
not warranted.  Put another way, the Board finds that the 
probative evidence is against the claim based on chronicity or 
continuity of symptomatology.  38 C.F.R. § 3.303(b); See also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim.

Moreover, there was no indication of degenerative joint disease, 
i.e., arthritis within the one-year presumptive period following 
service to warrant presumptive service connection under 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the weight of medical evidence does not relate the 
Veteran's bilateral hip arthritis, diagnosed many years after 
service, to service.  38 C.F.R. § 3.303(d).  In this regard, the 
Veteran asserts that a July 2007 record from her orthopedic 
surgeon, Dr. Bal, supports her claim.  This record shows that Dr. 
Bal stated the following in the history portion of the record, 
"[d]egeneration of hips related to service per patient 
history".  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  The Court also more recently indicated in Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) that the probative 
value of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed.

It is unclear from this statement whether Dr. Bal based this 
statement on his own review of the Veteran's medical history or 
whether he simply transcribed the Veteran's report of history of 
injury.  Assuming the latter scenario, a transcription of the 
Veteran's subjective history of hip arthritis caused by service, 
unenhanced by additional medical comment, does not constitute 
competent medical evidence merely because the transcriber happens 
to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 
535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
assumption that Dr. Bal merely transcribed the Veteran's report 
of injury is even more likely when considering two prior detailed 
narratives on file from Dr. Bal, dated in July 2005 and November 
2005, whereby he states that the etiology of the Veteran's 
bilateral hip disease was unknown.  In the November 2005 
narrative, Dr. Bal stated that the Veteran had classic 
osteoarthritis, just at the hips, and that the origin of this 
disease was "totally unclear".  However, even by assuming that 
Dr. Bal's statement is based on his own review of the Veteran's 
history, it is not clear what information he relied on since he 
gave no further detail, explanation or rational to support this 
statement.  Therefore it is of reduced probative value.  Nieves-
Rodriguez v. Peake, supra; see also See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of the 
opinion). 

In comparison, there is the opinion of a VA examiner in March 
2006, who after reviewing the Veteran's claims file and relaying 
her medical history, negated a nexus between the Veteran's 
bilateral hip osteoarthritis and service.  In this regard, the 
examiner opined that the Veteran's "current osteoarthritis which 
is advanced for her age and replacement of her total joint on the 
right hip are not related to any service-connected treatments, 
therefore as documentation for any treatment of either hip joint 
was not made during active duty time, this is not related to her 
service.  

Consideration has also been given to the Veteran's statements 
that her bilateral hip osteoarthritis is related to service.  
However, the Board finds no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical diagnosis or 
opinion.  Consequently, the Board finds that any assertions by 
the Veteran as to medical opinion have no probative value.  
38 C.F.R. § 3.159.

Under these circumstances, the Board finds that the claim for 
service connection for degenerative joint disease, bilateral 
hips, must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b).

IV. Excessive Menstrual Bleeding

Facts

The Veteran's service treatment records show that she was 
hospitalized in July 1991 for a ruptured ectopic pregnancy with 
hemoperitoneum and underwent surgical excision of the ectopic 
pregnancy.  Her service treatment records are otherwise devoid of 
gynecological problems.  These records include an August 1991 
annual gynecological examination report which notes that the 
Veteran had an ectopic pregnancy in July 1991 and that her right 
tube was removed.  It further notes that her last monthly period 
was in August 1991.  Findings are unremarkable.  The Veteran's 
service treatment records also include her September 1991 
separation examination report noting that she had had an ectopic 
pregnancy and was "doing well".  

Post active duty service military medical records include a May 
1992 gynecological record noting that the Veteran had regular 
periods without breakthrough bleeding.  

A May 1993 gynecological record shows that the Veteran was being 
seen for follow up of a spontaneous abortion earlier that month.  
This record also notes that the Veteran had had regular periods 
and was currently having no problems.  

A September 2003 military medical record shows that the Veteran 
was seen for heavy bleeding with clots and was assessed as having 
dysfunctional uterine bleeding, refractory to medical therapy 
with OCP.  She was scheduled to undergo an ablation the following 
week.

A military medical record in October 2003 shows that the Veteran 
was status post hysteroscopy endometrial ablation in September 
2003.  She was assessed at that time as having history of 
dysfunctional uterine bleeding, status post surgery therapy with 
thermal endometrial ablation with normal hysteroscopy.  Now post-
op, the Veteran is doing well with decreased flow and menses.

In August 2005, the Veteran filed a claim of entitlement to 
service connection for excessive menstrual bleeding.

In November 2007, the Veteran underwent a VA gynecological 
examination.  The examiner stated that she had reviewed the 
Veteran's claims file and medical records.  At the examination 
the Veteran's reported that she began having heavy bleeding 
following surgery for her ectopic pregnancy in July 1991 and that 
she saw her primary care physician who tried changing "ocp".  
She further reported that the bleeding was very heavy and that 
she went through a pack of pads in two days.  She additionally 
reported that this went on for two years.  She said she was 
pregnant again in 1993, had a miscarriage, and then became 
pregnant with her daughter who was born in 1994.  She reported 
that the heaving bleeding continued until she saw a physician in 
2000 who performed an endometrial ablation procedure which 
"decreased [the] bleeding and resolved the issue".  From then 
on, the report states that there was no more problem with heavy 
bleeding or excessive cramping.  The Veteran then described the 
extent of menstrual bleeding to the examiner as "light".  In 
rendering a diagnosis, the examiner stated that there was no 
"eficence" to support an acute or chronic problem from residual 
from ectopic pregnancy and right salpingectomy from 1991.  While 
she noted significant occupational effects from heavy bleeding 
before the endometrial ablation in 2000, to include taking more 
reset breaks, needing to change pads, unable to do heavy lifting, 
the examiner remarked "after resolved in 2000 no further".  

The Veteran testified at a Board hearing in April 2010 that she 
had an endometrial ablation back around 2000 or 2001.  When asked 
if she still had excessive menstrual flow, she said no.  She 
further stated that she had a pretty normal flow which lasted 
about five days.  

In statements dated in June 2010, the Veteran informed the RO 
that she had recently asked her primary care physician and 
gynecologist to write a formal statement regarding her history of 
dysfunction uterine bleeding, starting from the removal of her 
right fallopian tube in 1991 to her endometrial ablation "to 
decrease or end her monthly menses or lessen the flow" and that 
the doctors would not put anything in writing unless they 
received a letter from VA requesting the information.

Analysis

As indicated in the law and regulations above, essential to the 
award of service connection is the existence of a current 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (To establish 
direct service connection for a claimed disorder, there must be 
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.).  However, in the instant case, there is no 
competent medical evidence demonstrating that the Veteran 
currently has the disability she claims, i.e., excessive 
menstrual bleeding.

On file is an October 2003 medical record noting that the Veteran 
underwent a thermal ablation in September 2003.  She was assessed 
at that time as having history of (emphasis added) dysfunctional 
uterine bleeding, status post surgery therapy with thermal 
endometrial ablation.  This record notes that the Veteran was 
doing well with decreased flow with menses.

In addition to the above-noted medical evidence which indicates 
that the Veteran no longer has dysfunctional bleeding, there is 
the November 2007 VA gynecological examination report which notes 
that the endometrial ablation procedure, reportedly performed in 
2000, decreased the Veteran's bleeding and resolved the issue.  
This report contains the diagnosis of no "eficence" to support 
an acute or chronic problem from residual from ectopic pregnancy 
and right salphingectomy from 1991.  There is also the Veteran's 
April 2010 hearing testimony wherein she specifically denied 
having an excessive menstrual flow since the endometrial 
ablation.

As indicated above, Congress has specifically limited entitlement 
to service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Thus, in the absence of proof of a present disability (and, if 
so, of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-- competent 
evidence of the claimed disability--has not been met.  Thus, the 
Veteran's claim for service connection cannot prevail on for the 
simple reason that the evidence does not show that she has the 
disability that she claims.  38 C.F.R. § 3.303; Hickson, supra.  
Accordingly, discussion of this claim on any other basis or 
theory of entitlement, to include as a chronic disability 
resulting from an undiagnosed illness, is not warranted.  
38 C.F.R. §§ 3.303, 3.317.

Because the competent evidence neither supports the claim, nor is 
in relative equipoise on the question of the existence of an 
excessive menstrual bleeding- the pivotal question in this case, 
the benefit-of-the-doubt doctrine is not for application and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral degenerative 
joint disease, bilateral hips, is denied.

Entitlement to service connection for excessive menstrual 
bleeding, claimed as due to an undiagnosed illness, and to 
include as a residual of a right salph, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


